Interim Decision #2051

MATTER OF DABIRAN

In Exclusion Proceedings
A-11974380
Decided by Board July 17, 1970
The status of an alien parolee whose continued inspection following parole
into the United States was delayed because he was arrested for a crime,
he escaped from custody and was not apprehended for 7 years, has not
been altered thereby, and upon apprehension and termination of parole,
exclusion proceedings were proper in his case.
EXCLUDABLE: Act of 1952--Section 212(a) (20) [8 U.S.C. 1182 (a) (20)1—Immigrant without visa.
ON BEHALF OF APPLICANT:

Hiram W. Kwan, Esquire
840 North Broadway
Los Angeles, California 90012

The applicant, a native and citizen of Iran, appeals from an
order of exclusion and deportation entered by the special inquiry
officer on February 17, 1970. Counsel on appeal excepts to the
finding of excludability.
The applicant, an unmarried male alien, 30 years of age, applied for admission at the port of Del Rio, Texas on November
29, 1962. He was paroled for further inspection to determine his
admissibility to the United States (Ex. 2).
The applicant was originally admitted to the United States as a
nonimmigrant student on January 25, 1960, destined for attendance at the Glendale College, Los Angeles, California. He was
last granted an extension on his stay on July 24, 1961 (Ex. 5).
He married a citizen of the United Staes on July 18, 1961 (p.
14). He testified that he filed an application for adjustment of
status to that of a permanent resident alien under section 245 of
the Immigration and Nationality Act based upon his marriage to
a United States citizen (p. 14). He further testified that his marriage was terminated by a divorce decree entered by the Superior
Court for the County of Los Angeles on May 19, 1964. There is
587

nterim Decision #2051
io showing of record that the applicant's status was adjusted to
hat of a permanent resident alien (p. 33).
Counsel in his notice of appeal (Form I-290A) maintains that
he exclusion proceeding should be terminated because the appliant did not knowingly depart from the United States when he
entered Mexico. The applicant testified that on or about Novem'er 29, 1962, he was in Del Rio, Texas with his friend, James
Farmer; that at the suggestion of his friend, Farmer, they went
;hopping for clothing; and that he did not realize that he was
)eing taken into Mexico by his friend: "I really did not realize it
vas Mexico [I thought] it was another town [or] other ... somevhere in Texas" (pp. 8 and 9). The applicant further testified
,hat he was in Mexico for two hours (p. 26) and that he only
earned of his presence in Mexico when he attempted to reenter
;he United States (p. 12).
The applicant was paroled into the United States with instructions to report to the District Director at Los Angeles, California
`no later than December 29, 1962" (Ex. 2). He testified that he
vas under the impression that he ". . . was to report to Immigration on January 29th of 1963 . . ." (p. 28). Following his parole,
.he applicant and his friend proceeded to Marietta, Georgia
vhere they were arrested for armed robbery on January 10, 1963
(Ex. 6 and p. 28). He escaped from the Marietta jail on Februtry 27, 1963, prior to his trial for armed robbery which was
scheduled for March (pp. 7, 28 and Ex. 7). The record establishes
;hat extradition proceedings to return the applicant to the State
Georgia were pending at the time of the hearing (Ex. 6).
Following his escape from the Marietta jail, the applicant tray!led to Los Angeles where he assumed the name of Tony Bey and
;ecured a social security card and an insurance license from the
State of California, claiming to be a citizen of the United States
(pp. 17 and 18). The applicant admits that he did not report his
)resence to the Immigration Service at Los Angeles because he
'eared that he would be returned to Georgia for trial and eventual deportation (p. 35). He was apprehended on or about Janutry 15, 1970 and detained for a hearing in exclusion proceedings
(Ex. 1). The parole accorded the applicant on November 29, 1962
was revoked on January 15, 1970 (Ex. 1).
The applicant has been found excludable under the provisions
A section 212 (a) (20) of the Immigration and Nationality Act, in
that, at the time of his application for admission, he was an immigrant not in possession of an immigration visa and not exempt
from the presentation thereof by the said Act or regulations made
588

Interim Decision #2051
pursuant thereto. The applicant concedes that he has never applied for and received an immigration visa ; that he has never
been admitted to the United States for permanent residence (p.
33) ; and that it was his desire to live and remain in the United
States (p. 36). The special inquiry officer concludes on the basis of
the evidence that the applicant is applying for admission to the
United States with the intention of remaining permanently and is
exludable under section 212 {a) (20) as an immigrant not in possession of an immigration visa or other entry document.
Counsel contends that the exclusion proceedings should be terminated since the applicant did not knowingly depart from the
United States and, therefore, is not seeking to make an entry
within the meaning of section 101 (a) (13) of the Immigration
and Nationality Act. Although counsel cites no authority for his
contention, he apparently relies on the Supreme Court's decision
in the case of Rosenberg v. Fleuti, 374 U.S. 449 (1963).
The Fleuti case was concerned with whether a permanent
resident alien, whose original entry was in all respects lawful,
and who, had he never stepped out of the United States, would
not be subject to deportation on the charges in the order to show
cause, rendered himself excludable, and hence deportable, by an
absence of a couple of hours in Mexico and subsequent return to
the United States. The pertinent portion of section 101 (a) (13) in
the Fleuti case by its very terms relates only to an alien having a
lawful permanent residence in the United States. The Supreme
Court held that an innocent, casual and brief excursion by a resident alien outside the country's borders may not have been "intended" as a departure disruptive of his resident alien status, and
therefore may not have subjected him to the consequences of an
"entry" into the United States on his return. The Fleuti case is
inapplicable because the applicant was never admitted to the
United States for permanent residence, Matter of Del Rosario,
Interim Decision No. 1989 (BIA, 1969); Matter of Legaspi, 11
I. & N. Dec. 819 (BIA, 1966).
There remains the question of whether the applicant made an
"entry," albeit an illegal one, when he escaped from custody in
Georgia in 1963. The applicant escaped from the custody of Georgia authorities on February 27, 1963, approximately three months
after his "parole" into the United States on November 29, 1962.
The Supreme Court has said :
The parole of aliens seeking admission is simply a device through which
needless confinement is avoided while administrative proceedings are conducted. It was never intended to affect an alien's status and to hold that pe-

589

Interim Decision #2051
titioner's parole placed her legally "within the United States" is inconsistent
with the Congressional mandate, the administrative concept of parole, and
the decisions of this Court, Leng May Ma v. Barber, 357 U.S. 185, 190, 2 L.
Ed. 2d 1246, 1249 (1958).

The Supreme Court in a companion case to that of Leng May
had before it the question of whether the deportation of a "paroled" alien should rest upon section 243 of the Immigration and Nationality Act since the alien was not "immediately" deported as required in section 237 (a) of the Act.' The
Court said:

Ma v. Barber

We doubt that the Congress intended the mere fact of delay to improve an
alien's status from that of one seeking admission to that of one legally considered within the United States, Rogers v. Quan, 357 U.S. 193, 195, 2 L.
Ed. 2d 1252, 1254 (1958).

By the same token we do not believe that the delay in according
the applicant a hearing in exclusion proceedings which resulted
from the fact that he escaped from custody and avoided apprehension by assuming the identity of a citizen of the United States
would "improve" his status "from that of one seeking admission
to that of one legally considered within the United States," Rogers v. Quan (supra at p. 196 and L. Ed. 1254).
It is well established that an alien's parole into the United
States does not constitute an "entry" within the meaning of the
Immigration and Nationality Act so as to make him eligible for
expulsion rather than exclusion proceedings, Leng May Ma v.
Barber (supra); Rogers v. Quan (supra); Siu Fung Luk v. Rosenberg, 409 F.2d 555, 558 (9 Cir., 1969), pet. for cert. dismissed

396 U.S. 801, 24 L. ed. 2d 58. Section 212(d) (5) of the Immigration and Nationality Act specifically provides that parole bestows
no additional rights on an alien, nor does it in any way change
the alien's status because it provides that, ". . . when the purposes
of such parole shall, in the opinion of the Attorney General, have
been served the alien shall forthwith return or be returned to the
custody from which he was paroled and thereafter his case shall
continue to be dealt with in the same manner as that of any other
applicant for admission to the United States." (Emphasis supplied.) CF. Klapholz y. Esperdy, 201 F. supp. 294, 299 (S.D.
N.Y., 1961), affirmed 302 F.2d 928 (2 Cir., 1962), cert. denied
371 U.S. 891.
I Section 237 (a) of the Immigration and Nationality Act provides, inter
alia, that an excluded alien "shall be imniediately deported to the country
whence he came" whereas section 243 of the Act governs "the deportation of
an alien in the United States . . . to a country designated by the alien. . . ."
(Emphasis supplied.)

590

Interim Decision #2051
Since the applicant's parole alone does not constitute an
"entry," the fact that there was no immediate action with regard
to his continued inspection because of his escape from custody
and the assumption of another identity does not alter his status
to that of an illegal entrant. When his parole was revoked upon his
apprehension on or about January 15, 1970 (Ex. 1), he was "returned to the custody from which he was paroled." Cf. Siu Fung
Luk v. Rosenberg (supra at p. 558). We conclude on the basis of
the foregoing that exclusion proceedings were proper in this case.
An appropriate order will be entered.
ORDER: It is directed that the appeal be and the same is
hereby dismissed.

591

